*699Tlie opiniop of tlie Court was delivered by
Fenner, J.
There is no merit in the motion to dismiss.
The judgment was signed on May 18th, and, on the same day, in presence of counsel for plaintiff, in open court, defendant made his motion and obtained his order of appeal.
No citation of appeal was necessary. The Articles 1128 to 1138, C. P., manifestly refer to appeals from justices’ courts to district courts, and not to appeals directly to this court.
Appeals were taken simultaneously in this case aiid in another numbered 1,336 of our docket, identical in character. By a clerical error the certificates to the two transcripts were exchanged. Under certiorari, this manifest error has been corrected and the matter is too trivial to require further notice.
A member of the Board of Police of an incorporated town is a competent surety for the board in its corporate capacity on a bond of appeal.
Tlie authorities quoted from 2 N. S. 572, and 2 Rob. 449, have not the slightest application.